          Case 1:19-cv-08993-VM Document 12 Filed 03/03/20 Page 1 of 2

                                                                  DLA Piper LLP (US)
                                                                  1251 Avenue of the Americas
                                                                  27th Floor
                                                                  New York, New York 10020-1104
                                                                  www.dlapiper.com

                                                                  Colleen M. Carey Gulliver
                                                                  Colleen.Gulliver@dlapiper.com
                                                                  T 212.335.4737
                                                                  F 917.778.8037



March 3, 2020


BY ECF

The Honorable Victor Marrero
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:    Cosgrove v. Blue Diamond Growers, Case No. 1:19-cv-08993 (S.D.N.Y.)

Dear Judge Marrero:

         This letter is provided in response to the plaintiff’s correspondence to the Court dated
February 7, 2020. Our firm represents defendant Blue Diamond Growers (“BDG”) in the above-
referenced matter. BDG submitted its letter dated February 3, 2020 pursuant to Southern District
Local Rule 1.6 and Southern District Rule 13 for the Division of Business Among District Judges
(“Rule 13”) to advise the Court that BDG believes this case is related to other cases filed in this
district. The first filed of these cases is Trust et al. v. Silk Operating Company, LLC, Case No.
7:19-cv-08442-KMK, currently pending before Judge Kenneth M. Karas.

        As previously stated, and noted in BDG’s February 3, 2020 letter, each of the complaints,
filed by the same counsel, is virtually identical. Each complaint is filed on behalf of plaintiffs who
allegedly purchased vanilla almond milk because it was improperly labeled. Each alleges the same
five causes of action, with the same basis for each contained in duplicate, at Paragraphs 5 through
15. While each of the defendants’ products are manufactured and marketed independently, each
defendant’s product is described on the front panel as “vanilla” almond milk. Moreover, each
plaintiff contends that that defendant’s reference in their respective ingredient statements to
“natural flavors” makes each defendant’s brand of vanilla almond milk misleadingly labeled under
the same legal theories.

        For the sake of clarity, and contrary to the plaintiff’s suggestion, BDG is not seeking to
have these cases consolidated for purposes of discovery, trial or any other procedural means. BDG
does not intend to disrupt any current scheduling orders or established timelines as between the
plaintiff and defendant in the Trust matter. Moreover, BDG’s compliance with the Local Rules
regarding the relatedness of the cases for judicial economies is not an invitation to propose or
suggest any form of joint settlement among or between distinct defendants.
          Case 1:19-cv-08993-VM Document 12 Filed 03/03/20 Page 2 of 2




                                                          The Honorable Victor Marrero
                                                                        March 3, 2020
                                                                             Page Two



                                          Best regards,

                                          /s/Colleen Carey Gulliver

                                          Colleen M. Carey Gulliver

cc:    All Counsel of Record




EAST\172688098.1
